896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Alton JOHNSON, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.William Alton JOHNSON, Defendant-Appellant.
Nos. 89-7709, 89-7773.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1989.Decided:  Jan. 30, 1990.Rehearing and Rehearing In Banc Denied March 15, 1990.Rehearing and Rehearing In Banc Denied April 30, 1990.

William Alton Johnson, appellant pro se.
Barbara Slaymaker Sale, Assistant United States Attorney, for appellee.
Before MURNAGHAN and SPROUSE, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
William Alton Johnson appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Johnson, CR-81-068-R, CA-89-1466-R (D.Md.May 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Johnson's appeal in Case No. 89-7709 was premature, see Dove v. CODESCO, 569 F.2d 807 (4th Cir.1978), and is dismissed on that basis.  However, we have reviewed the substance of Johnson's claims in both appeals in Case No. 89-7773, which is reflected in the text